"i : a

Halstead Property, LLC

  

From: Geannetta [mailto:geannetta@gmail.com]

Sent: Thursday, May 4, 2017 8:17 PM
Ta: Ayo Haynes <AHaynes@Halstead com>
Subject: Fwd: $444k Offer on Unit 4, 123 W131

Good evening Ayo,

Thank you for taking the time to Speak with me this afternoon. | have been more than patient with this process,
however it is no longer fair to me to continue to negotiate for a place which it seems like Frederic does not want to

of one month, there is no need for further Negotiation. Especially, considering my offer of S444K was approved by
the bank underwriters which means we can have moved to an almost immediate closing, this offer was formally
submitted last Thursday.

As Linformed you last week, my mother is dying from colon cancer. | left my mother's bedside to be available for the
Open house this past Sunday, April 30th, which you insisted on having. | can not do that again this weekend at this
stage of her health. You informed my now former buyer's agent, Richard Sauerhaft, that you needed to conduct an
open house in order to present my offer of 444K with underwriting approval (at the time) to Frederic. | do not have
the mental fortitude to continue to endure this situation along with my mother's health. As you continue your

search for a higher bidder, lam informing you that | do need to shift my focus on my dying mother, so | cannot
accomodate an open house for this weekend. This negotiation has truly been unfair to me, you even spoke with my

 

JD - 00031

 
mortgage banker inquiring if | could increase my price. In this situation, | have taken my focus away from what is
truly important in my life - my mother,

negotiation. | sent you my REBNY Form which shows yOu every cent and debt that | have, I cannot sell my soul and
morals in exchange for the Precious last moments with my mother. My mother is extremely important to me and
that is where | will now focus my time. | have taken leave from work as of today, and will be by her bedside for the
time being. Please contact my Fiance’ Teka at (718) 219-8458, to set Up any appointments during the evenings next
week, | will not be available due to the critical Stage of my mother's health. This situation | have to step away from
and be there for my mom, like how you described you were there for your mother when she died of stomach
cancer. | truly hope that Frederic knows that | wanted to be the next owner, but | do understand that it was his
choice in every action you have made.

Best regards,

Geannetta

Confidential and Privileged Communication: This email is being sent by or on behaif of a lawyer. It is intended
exclusively for the individual or entity to which itis addressed. This communication May contain information that

is privileged or confidential or otherwise legally exempt from disclosure. If you are not the intended recipient, you are
not authorized to read, print, copy or disseminate this message or any part of it. If you have received this message in
error, please notify the sender immediately at the contact information listed in this e-mail.

~------- Forwarded Message ----------

From: Geannetia <geannetta@gmail.com>

Date: Wed, May 3, 2017 at 4:12 PM
Subject: Re: $444K Offer on Unit 4, 123 W131

To: Ayo Haynes <AHaynes@halstead.com>

Good afternoon Ayo,

lt was a pleasure talking to you this afternoon. Please let Frederic know that | really appreciate him considering my
offer and |am willing to accept 123 w, 131 St. Unit 4, as is.

 

JD - 00032

 
